
	
		VI
		111th CONGRESS
		1st Session
		S. 419
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2009
			Mr. Levin introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Luay Lufti
		  Hadad.
	
	
		1.Permanent resident status for
			 Luay Lufti Hadad
			(a)In
			 generalNotwithstanding
			 subsections (a) and (b) of section 201 of the Immigration and Nationality Act (8 U.S.C. 1151),
			 Luay Lufti Hadad shall be eligible for issuance of an immigrant visa or for
			 adjustment of status to that of an alien lawfully admitted for permanent
			 residence upon filing an application for issuance of an immigrant visa under
			 section 204 of such Act (8 U.S.C. 1154) or for adjustment of status to lawful
			 permanent resident.
			(b)Adjustment of
			 statusIf Luay Lufti Hadad
			 enters the United States before the filing deadline specified in subsection
			 (c), Luay Lufti Hadad shall be considered to have entered and remained lawfully
			 in the United States and shall be eligible for adjustment of status under
			 section 245 of the Immigration and Nationality
			 Act (8 U.S.C. 1255) as of the date of the enactment of this
			 Act.
			(c)Application and
			 payment of feesSubsections
			 (a) and (b) shall apply only if the application for issuance of an immigrant
			 visa or the application for adjustment of status is filed with appropriate fees
			 not later than 2 years after the date of the enactment of this Act.
			(d)Reduction of
			 immigrant visa numbersUpon
			 the granting of an immigrant visa or adjustment of status to that of an alien
			 lawfully admitted for permanent residence to Luay Lufti Hadad, the Secretary of
			 State shall instruct the proper officer to reduce by 1, during the current or
			 next following fiscal year, the total number of immigrant visas that are made
			 available to natives of the country of birth of Luay Lufti Hadad under section
			 202(a)(2) of the Immigration and Nationality Act
			 (8 U.S.C. 1152(a)(2)).
			
